DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 05/04/2021 was received and entered. As the results, each of independent claims 1 and 11 was amended with a portion of allowed claims 4 and 14, respectively. No new claims were added and no claims were cancelled. Therefore, claims 1-20 are pending in this application at this time.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The Applicants remarks were carefully reviewed along with the new features amended to each of independent claims 1 and 11. Examiner also performed updated searches based on the new features added to the claims. New references were also found. But they also failed to clearly teach or fairly suggest the combination of features of an apparatus as well as the logical steps of a method for detecting an abnormality of identification of a caller, configured at a first terminal, particular the bold portions, as recited in and connected to each of the independent claims 1 and 11, which are repeatedly stated as followings:
 	1. 	A method for detecting an abnormality of identification of a caller in a first terminal device, the method comprising: 

identifying a pre-trained multi-stage neural network detection model trained based on first data of the call object associated with the second terminal device, in response to a determination to perform an abnormality detection of the call object associated with the second terminal device based on a user identifier of the call object;
in response to acceptance of the call request, collecting second data of the call object according to a preset data collection policy; 
inputting the second data of the call object associated with the second terminal device into the pre-trained multi-stage neural network detection model; and 
determining whether an abnormality of identification of the call object associated with the second terminal device is detected according to a detection result output by the pre-trained multi-stage neural network detection model, 
wherein the second data comprises at least one of image data or voice data associated with a user of the second terminal device, 
wherein the pre-trained multi-stage neural network detection model is a two-stage neural network detection model of the call object associated with the second terminal device, 
wherein a first-stage of the two-stage neural network detection model detects at least one of a face, a voiceprint, a limb movement, or a lip language, and 
wherein a second-stage of the two-stage neural network detection model determines whether the abnormality of identification of the call object associated with the second terminal device is detected according to an output by the first-stage, and
wherein training of the pre-trained multi-stage neural network detection model based on the first data comprises: 2Appl. No.: 16/739,662 Response dated: May 4, 2021 Reply to Office Action of: February 9, 2021
generating forgery data based on the first data of the call object associated with the second terminal device and using a preset Al generator, and 
performing a two-stage training on the two-stage neural network detection model of the call object associated with the second terminal device using the first data of the call object associated with the second terminal device and the forgery data.

11. 	An apparatus for detecting an abnormality of identification of a caller, configured in a first terminal device, the apparatus comprising: 
at least one processor configured to: 
based on reception of a call request from a second terminal device, identify a call object associated with the second terminal device, 
identify a pre-trained multi-stage neural network detection model trained based on first data of the call object associated with the second terminal device, in response to a determination to perform an abnormality detection of the call object associated with the second terminal device based on a user identifier of the call object, 
in response to acceptance of the call request, collect second data of the call object according to a preset data collection policy, 

determine whether an abnormality of identification of the call object associated with the second terminal device is detected according to a detection result output by the pre-trained multi-stage neural network detection model, 
 	wherein the collected second data comprises at least one of image data or voice data, 
wherein the pre-trained multi-stage neural network detection model is a two- stage neural network detection model of the call object associated with the second terminal device, 
wherein a first-stage of the two-stage neural network detection model detects at least one of a face, a voiceprint, a limb movement, or a lip language,
wherein a second-stage of the two-stage neural network detection model determines whether the abnormality of identification of the call object associated with the second terminal device is detected according to an output by the first stage, and
 	6Appl. No.: 16/739,662Response dated: May 4, 2021Reply to Office Action of: February 9, 2021wherein training of the pre-trained multi-stage neural network detection model based on the first data comprises: 
generating forgery data based on the first data of the call object associated with the second terminal device and using a preset Al generator and 
performing a two-stage training on the two-stage neural network detection model of the call object associated with the second terminal device using the first data of the call object associated with the second terminal device and the forgery data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: July 2021